Opinion by
Judge Pryor :
We see no reason why the appellant is deprived of the right to coerce the money from the officer returning the execution satisfied.
The law permits the debtor to sell his property to pay his debts, and the fact of his having made a sale for that purpose creates no trust in favor of creditors. The sale was absolute and unconditional, and the purchaser, although agreeing to' pay the debts, does not hold the property in trust. No> such stipulation is expressed in the instrument conveying the property, nor was there any such intention on the part of the contracting parties. Besides, there is no allegation that appellant’s debt is unpaid, or that the constable failed to' account to the appellant for the amount of the execution.
The demurrer was properly, sustained. Judgment affirmed.